Citation Nr: 0815205	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-40 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for status post rotator 
cuff tear, left shoulder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD), status post coronary artery bypass 
graft.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a neurological 
disorder, diagnosed as peripheral neuropathy.

6.  Entitlement to service connection for a neurological 
disorder, diagnosed as headaches.

7.  Entitlement to service connection for a knee disorder.

8.  Entitlement to service connection for an ankle disorder.

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claims.  As 
explained more fully below, while the RO adjudicated the 
claim for service connection for a neurological disorder as 
including any currently diagnosed neurological disorder, the 
Board finds that the evidence of record and disposition of 
this matter warrants the splitting of this claim into two 
claims, one relating to the veteran's diagnoses of peripheral 
neuropathy and one relating to his diagnoses of headaches.  

The Board further finds that based on the congressional 
inquiry filed on behalf of the veteran in November 2007, the 
veteran has raised additional issues of entitlement to 
service connection for disability associated with elevated 
glucose levels to include as secondary to Agent Orange 
exposure, and entitlement to service connection for his heart 
condition, neuropathy, and hypertension as secondary to such 
disability.  Therefore, with the exception of the veteran's 
claim for service connection for peripheral neuropathy, the 
Board will refer these newly raised claims to the RO for 
appropriate consideration.  Since the Board has granted 
service connection for peripheral neuropathy, it is 
unnecessary to refer the issue of entitlement to service 
connection for peripheral neuropathy for further 
adjudication.  

The issues of entitlement to service connection for status 
post rotator cuff tear of the left shoulder, a right shoulder 
disorder, ASHD, status post coronary artery bypass graft, 
hypertension, a neurological disorder diagnosed as headaches, 
a knee disorder, and an ankle disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's peripheral neuropathy has been connected by 
competent evidence to service.


CONCLUSION OF LAW

Peripheral neuropathy was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Consequently, the Board finds that any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In order to show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (2007).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service connected, even though 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2007).  Note 2 of 
this provision provides that for purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.307(a)(6)(ii) 
provides a 1-year manifestation period from the date of the 
last exposure for acute and subacute peripheral neuropathy.

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and organic diseases of the nervous 
system become manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit in 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), determined 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) did not preclude a veteran 
from establishing service connection for a disease alleged to 
be due to radiation exposure with proof of actual direct 
causation.  Combee v. Brown, supra at 1039.  The rationale 
utilized in Combee would also appear to apply to claims based 
on exposure to herbicide agents.  Under the United States 
Court of Appeals for the Federal Circuit's holding in Combee, 
the VA is required to consider, in addition to the statutory 
presumptions referable to herbicide exposure (including Agent 
Orange) diseases contained in § 3.309(e), whether the veteran 
would be entitled to service connection on a direct basis 
under 38 U.S.C.A. § 1110, or under the non-herbicide agent 
exposure presumptions contained in 38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Service medical records reveal no findings or complaints with 
respect to peripheral neuropathy. 

Private treatment records for the period of September 1971 to 
July 2005 reflect that in May 2004, there was an assessment 
that included intermittent bilateral lower extremity 
weakness.  

At the veteran's personal hearing in July 2005, the veteran 
testified that Dr. Doorenbos had informed him that he had 
problems with the nerves in his ankles (T. at p. 23).  

In an August 2005 private medical statement, Dr. Doorenbos 
indicated that the veteran had polyneuropathy, and that it 
was his understanding that the veteran had a history of 
exposure to Agent Orange, which was associated with 
polyneuropathy as a later development.  After reviewing the 
veteran's records, it appeared to Dr. Doorenbos that it was 
highly probable that the veteran had polyneuropathy as a 
direct result of Agent Orange exposure.  

A VA outpatient record from August 2005 reflects that the 
veteran's complaints included leg pain and weakness.  
Neurological examination at this time revealed that deep 
tendon reflexes were 2+/4 and that sensation by touch in the 
lower extremities was decreased.  In November 2005, the 
veteran's reported the giving way of his leg, and that the 
neurologist stated that there was neuropathy damage.  

In a second report, dated in March 2006, Dr. Doorenbos noted 
that VA had been correct to point out that, in the beginning, 
the polyneuropathy would be acute or subacute by grading it 
within a year of exposure.  He went on to state that 
obviously, beyond that period of time, the polyneuropathy 
would have chronic features.  He doubted seriously that every 
veteran exposed to Agent Orange who suffered polyneuropathy 
as a result of that exposure would at this day and time still 
have acute or subacute features.  That is, of course his 
polyneuropathy went through acute and then subacute stages 
before becoming chronic.  It was Dr. Doorenbos' opinion that 
the fact that it was now chronic was not only consistent with 
Agent Orange exposure, it meant that he was not continuing to 
be exposed to whatever caused his polyneuropathy in the first 
place.  

A March 2006 surgical pathology biopsy of the right sural 
nerve was interpreted to reveal occasional thin remyelinated 
axons and a diagnosis of mild lymphocyte cuffing of 
epineurial vessels.  

In a private medial report, dated in June 2006, Dr. Doorenbos 
discussed the results of the surgical pathology biopsy of 
March 2006.  Most importantly, Dr. Doorenbos explained that 
the report showed evidence of remyelination indicating that 
axons or wires had been injured in the past and repaired.  In 
the doctor's opinion, this diagnostic evidence was 
potentially the signature of some former exposure or event.  
He further stated that this was why he felt it necessary to 
explain the report, which described neuropathic findings 
(i.e., neuropathy) with not only axonal degeneration but also 
demyelination.  


II.  Analysis

The Board has considered the evidence relevant to the 
veteran's claim, and initially notes that the first recorded 
manifestation of the veteran's peripheral neuropathy was 
beyond the one year following the veteran's discharge from 
service.  As was noted previously, the VA included 
presumptive service connection for acute and subacute 
peripheral neuropathy under 38 C.F.R. § 3.309(e).  However, 
pursuant to this amendment, note 2 was added to 38 C.F.R. § 
3.309(e) which defined acute and subacute peripheral 
neuropathy as transient peripheral neuropathy that appeared 
within weeks or months of exposure to a herbicide agent and 
resolved within two years of onset, and 38 C.F.R. § 
3.307(a)(6)(ii) was amended to provide a 1-year manifestation 
period from the date of the last exposure for acute and 
subacute peripheral neuropathy.  

Thus, even assuming the veteran's last exposure to Agent 
Orange was the last day of active service in August 1969, 
since the veteran's first symptoms of peripheral neuropathy 
were not recorded with one year of that date, the Board finds 
that he is not entitled to presumptive service connection.  

As was noted previously, however, pursuant to Combee v. 
Brown, supra, VA is required to also consider whether the 
veteran would be entitled to service connection on a direct 
basis under 38 U.S.C.A. § 1110, or under the non-herbicide 
agent exposure presumptions contained in 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309(a).  In this regard, while the 
Board similarly finds insufficient evidence to warrant 
service connection on a presumptive basis for peripheral 
neuropathy as a disease of the nervous system under 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a), the Board 
finds that the issue of entitlement to service connection for 
this disorder on a direct basis requires further scrutiny.

First, the evidence of record indicates that there is recent 
evidence of a diagnosis of peripheral neuropathy and that 
current disability is therefore established.  It is further 
clear that the veteran was in Vietnam and that exposure to 
Agent Orange is also therefore established.  The Board also 
notes the medical opinion of Dr. Doorenbos, a board certified 
neurologist, who has opined a relationship between the 
veteran's current peripheral neuropathy and his exposure to 
Agent Orange in service.  In addition, the record reflects 
that Dr. Doorenbos has reviewed the veteran's medical records 
(although he has not specified the records he has reviewed), 
apparently clinically followed the veteran at least to some 
extent, and has offered an explanation of findings from a 
March 2006 biopsy and why he believes it supports his opinion 
that the veteran's peripheral neuropathy is related to his 
exposure to Agent Orange while in Vietnam.  

Thus, the Board finds that although the veteran's peripheral 
neuropathy is not the type of disability that warrants 
presumptive service connection under 38 C.F.R. § 3.309, there 
has been a finding of current disability which has been 
independently linked by a competent physician to the 
veteran's Agent Orange exposure in service under Combee v. 
Brown, supra.  There is also no opinion of record that 
contradicts or disputes the opinions and findings of Dr. 
Doorenbos.

Therefore, as peripheral neuropathy has specifically been 
found by medical evidence to be consistent with exposure to 
Agent Orange in service, with the resolution of doubt in 
favor of the veteran, it is the judgment of the Board that 
his current peripheral neuropathy is of service origin.  
Accordingly, the Board finds that service connection must be 
granted for the veteran's peripheral neuropathy.


ORDER

Entitlement to service connection for peripheral neuropathy 
is granted.


REMAND

With respect to the remaining issues on appeal, the veteran 
stated in correspondence dated in November 2007 that he was 
currently receiving Social Security Administration (SSA) 
disability benefits.  However, there is no indication in the 
record that any effort was made to obtain the records from 
the veteran's SSA disability claim.  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA, or Social 
Security records.  See 38 C.F.R. § 3.159(c)(2) (2007).  
Therefore, the Board finds that an effort must be made to 
obtain all available records relating to the appellant's 
claims for SSA disability benefits.  Any recent VA treatment 
records should also be obtained.

Additionally, with respect to the issues of entitlement to 
service connection for knee and ankle disorders, the veteran 
has complained of relevant persistent symptoms since an ankle 
injury during service.  Service medical records reflect that 
there was no notation of a knee and/or ankle disability at 
the time of service entry, and the veteran noted a history of 
knee and ankle complaints at the time of his separation 
examination in August 1969.  Consequently, while this case is 
in remand status, the veteran should be afforded an 
appropriate examination to determine whether it is at least 
as likely as not that any current knee and ankle disorders 
are related to active service.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to 
the veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.

2.  Request the veteran's treatment 
records from the Jackson VA treatment 
facility, dated since May 2007.

3.  Thereafter, the veteran should be 
afforded an orthopedic examination for 
the purpose of determining the nature 
and etiology of any knee and ankle 
disabilities.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.

Following the examination, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that the veteran has knee and 
ankle disabilities, and if so, whether 
his knee and ankle disabilities had 
their onset during service or are 
related to any in-service disease or 
injury.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


